Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiffs’ motion for summary judgment. Plaintiffs commenced this action to foreclose a mortgage given by defendants Richard Gollel and Canandaigua Development Corporation in connection with the purchase of the stock of defendant Canandaigua Development Corporation. Defendants have failed to come forward with evidence sufficient to create a question of fact whether plaintiffs fraudulently induced them to enter into the agreement. Defendants’ conclusory and unsubstantiated allegations of fraud were insufficient to defeat plaintiffs’ motion (Barclays Bank v Sokol, 128 AD2d 492). (Appeal from Order of Supreme Court, Ontario County, Henry, Jr., J.—Summary Judgment.) Present—Pine, J. P., Balio, Lawton, Fallon and Davis, JJ.